Citation Nr: 0331274	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  99-18 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

1.  Entitlement to service connection for residuals of a 
cerebral concussion with headaches, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for cervical 
strain, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from January 1985 to 
August 1985 and from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.


REMAND

The veteran contends that her cervical disability and 
residuals of a cerebral concussion with headaches are more 
severe than contemplated by the assigned evaluations.  The 
veteran has not had a VA examination since January 2000.  To 
ascertain the severity of the veteran's disabilities further 
development of the record is necessary.

In addition, the regulations for the spine changed in August 
2003.  As noted by the United States Court of Appeals for 
Veterans Claims, rating decisions must be based on medical 
findings that are stated in terms consistent with the 
applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 
(1994).  Under these circumstances, the veteran is entitled 
to VA examinations under the provisions of 38 U.S.C.A. 
§ 5103A(d).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, the RO must ensure that 
all provisions of VCAA are properly applied in the 
development of this case.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and severity of the residuals 
of her cervical trauma.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  Does the veteran have 
forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine?

          B.  Does the veteran have 
unfavorable ankylosis of the entire 
cervical spine?

          C.  Does the veteran have 
degenerative arthritis of the cervical 
spine?

          D.  Does the veteran have 
intervertebral disc syndrome of the 
cervical spine?

          E.  If the veteran has 
intervertebral disc syndrome of the 
cervical spine, does the veteran have 
incapacitating episodes?

          F.  If she does, do the 
incapacitating episodes of intervertebral 
disc syndrome have a total duration of at 
least 4 weeks but less than 6 weeks 
during the past 12 months?

          G.  Do the incapacitating 
episodes have a total duration of at 
least six weeks during the past 12 
months?

          H.  Do the incapacitating 
episodes described require bed rest 
prescribed by a physician and treatment 
by a physician?

          I.  Are the effects of any 
intervertebral disc syndrome clearly 
distinct in more than one spinal segment?

2.  The veteran should be scheduled for a 
VA examination by an appropriate 
specialist to ascertain the nature and 
severity of the residuals of her cerebral 
concussion with headaches.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination, and all 
indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

          A.  Does the veteran have a 
diagnosis of multi-infarct dementia 
associated with brain trauma?

3.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the appellant's claims.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
If the benefits are not granted, the 
veteran and her representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




